Filed 1/16/15 P. v. Kelly CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



THE PEOPLE,                                                                                  C074486

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF084590A)

         v.

JOSEPH FREDERICK KELLY,

                   Defendant and Appellant.




         Defendant Joseph Frederick Kelly appeals from an order denying a petition
to recall his so-called “three strikes” sentence of 25 years to life, brought pursuant to
the provisions of the Three Strikes Reform Act of 2012, codified at Penal Code
section 1170.126.1 (See Teal v. Superior Court (2014) 60 Cal. 4th 595.)
         Defendant’s petition to recall his sentence and for resentencing was denied,
defendant having admitted personally using or being armed with a deadly weapon in the




1   Undesignated statutory references are to the Penal Code.

                                                             1
course of the commitment offense. (See §§ 667, subd. (e)(2)(C)(iii), 1170.12,
subd. (c)(2)(C)(iii), 1170.126, subd. (e)(2).)
       Counsel was appointed to represent defendant on appeal. Counsel filed an
opening brief setting forth the facts of the case and requesting this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal. 3d 436.) Counsel advised defendant of his right to file a supplemental
brief within 30 days of the date of filing of the opening brief.
       Defendant timely filed a supplemental brief, arguing first that there was not
substantial evidence that the knife was used as a weapon. Having admitted the weapons
enhancement, defendant is precluded from denying the knife was a deadly weapon.
(People v. Voit (2011) 200 Cal. App. 4th 1353, 1364.) Defendant’s other argument is that
the weapons enhancement had been stricken at the time he waived preliminary hearing.
However, the information was thereafter amended to again include the weapons
enhancement at the time of plea, when the robbery charge was reduced to grand theft, and
defendant then admitted the weapons enhancement.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment (order) is affirmed.


                                                             RAYE              , P. J.


We concur:


      BLEASE                 , J.


      NICHOLSON              , J.


                                                 2